                                       Case 2:20-cv-06587-JVS-ADS Document 38-3 Filed 10/05/20 Page 1 of 3 Page ID #:161




                                  1      PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                           plepiscopo@att.net
                                  2
                                         LEPISCOPO & ASSOCIATES LAW FIRM
                                  3      695 Town Center Drive, 7TH Floor
                                  4
                                         Costa Mesa, California 92626
                                         Telephone: (949) 878-9418
                                  5      Facsimile: (619) 330-2991
                                  6
                                         Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                             UNITED STATES DISTRICT COURT
                                  9
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10

                                  11     ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                         behalf of all others similarly situated, )
                                                                                  )   DEFENDANT JAWAD
                                  13           Plaintiff,                         )   NESHEIWAT’S REQUEST FOR
                                  14
                                                                                  )   JUDICIAL NOTICE IN SUPPORT
                                               v.                                 )   OF MOTION TO DISMISS, OR, IN
                                  15                                              )   THE ALTERNATIVE, TO STRIKE
                                  16
                                         CHOU TEAM REALTY LLC, et al., )              THE FIRST CAUSE OF ACTION
                                                                                  )
                                  17           Defendants.                        )   [F.R.E. Rule 201; F.R.Civ.P. Rules
                                  18
                                                                                  )   12(b), 12(f), 19, & 23;
                                                                                  )   15 U.S.C. § 1681p(1); 28 U.S.C. §§
                                  19                                              )   1367, et seq.; L.R. 7-3]
                                  20
                                                                                  )
                                                                                  )   * This motion is made following the
                                  21                                              )     conference of counsel pursuant to L.R.
                                  22
                                                                                  )     7-3, which took place on 9/23/20.
                                                                                  )
                                  23                                              )          DATE: January 11, 2021
                                  24                                              )          TIME: 1:30 p.m.
                                                                                  )   COURTROOM: 10-C
                                  25                                              )   JUDGE: HON. JAMES V. SELNA
                                  26                                              )   TRIAL DATE: None Set

                                  27

                                  28     DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
                                              TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                  1
                                       Case 2:20-cv-06587-JVS-ADS Document 38-3 Filed 10/05/20 Page 2 of 3 Page ID #:162




                                  1                           REQUEST FOR JUDICIAL NOTICE
                                  2
                                         TO THE HONORABLE JAMES V. SELNA, U.S. DISTRICT JUDGE, AND
                                  3      TO ALL PARTIES AND TO THEIR RESPECTIVE COUNSEL OF
                                  4
                                         RECORD:

                                  5             PLEASE TAKE NOTICE that pursuant to Rule 201 of the Federal Rules of
                                  6
                                         Evidence defendant Jawad Nesheiwat hereby requests the Court to judicially notice
                                  7

                                  8
                                         the following records of this Court, which are attached to the motion as follows:

                                  9          GOVERNMENT ENTITY                                 DOCUMENT
                                  10        U.S. District Court, Central     Exhibit 1: Complaint (ECF No. 1) in Erica
                                               District of California        Reiners v. Chou Team Realty LLC, et al., Case
                                  11                                         No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12        U.S. District Court, Central     Exhibit 2: Complaint (ECF No. 141) in Bureau
                                               District of California        of Consumer Financial Protection v. Chou
                                  13                                         Team Realty LLC, et al., Case No. 8:20-cv-
                                  14                                         00043-JCS-ADS
                                            U.S. District Court, Central     Exhibit 3: Judgment (ECF No. 90) in Bureau
                                  15           District of California        of Consumer Financial Protection v. Chou
                                  16                                         Team Realty LLC, et al., Case No. 8:20-cv-
                                                                             00043-JCS-ADS
                                  17
                                            U.S. District Court, Central     Exhibit 4: Transfer Order (ECF No. 25) in
                                  18           District of California        Erica Reiners v. Chou Team Realty LLC, et al.,
                                                                             Case No. 2:20-cv-06587-JVS-ADS
                                  19
                                            U.S. District Court, Central     Exhibit 5: Scheduling Order (ECF No. 83) in
                                  20           District of California        Bureau of Consumer Financial Protection v.
                                                                             Chou Team Realty LLC, et al., Case No. 8:20-
                                  21
                                                                             cv-00043-JCS-ADS
                                  22
                                         Dated: October 5, 2020.           LEPISCOPO & ASSOCIATES LAW FIRM
                                  23

                                  24                                       By: /s/ Peter D. Lepiscopo____________________
                                                                                 PETER D. LEPISCOPO
                                  25
                                                                                   Counsel of Record
                                  26                                             Attorneys      for   Defendant,  JAWAD
                                                                                 NESHEIWAT
                                  27

                                  28     DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
                                              TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                  2
                                       Case 2:20-cv-06587-JVS-ADS Document 38-3 Filed 10/05/20 Page 3 of 3 Page ID #:163




                                  1                                CERTIFICATE OF SERVICE
                                  2
                                               I hereby certify that a true and correct copy of the foregoing document has
                                  3

                                  4
                                         been served on the Court and all counsel of record via the Court’s electronic filing

                                  5      system on October 5, 2020.
                                  6
                                         Dated: October 5, 2020.                      Respectfully submitted,
                                  7

                                  8
                                                                                      /s/ Peter D. Lepiscopo .
                                  9                                                   PETER D. LEPISCOPO
                                  10
                                                                                        Counsel of Record

                                  11                                                  Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                                                                      NESHEIWAT

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28     DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
                                              TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                  3
